Citation Nr: 1722566	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic acquired psychiatric disorder to include posttraumatic stress disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  A remand for the Veteran's claim for entitlement to service connection for chronic acquired psychiatric disorder to include posttraumatic stress disorder is necessary.  

In November 2012, the Board remanded this claim for an evaluation of the Veteran's claim for service connection for chronic acquired psychiatric disorder to include posttraumatic stress disorder.  An examination was scheduled for December 18, 2015, but the Veteran failed to appear.  However, the Veteran's representative indicated that the Veteran did not attend the examination because he was incarcerated.  There is nothing in the record to indicate when the Veteran will be released.  The Veteran did not claim he did not receive notice of the examination.  Instead, the Veteran's representative claimed that he was unable to participate in the December 2015 VA examination and subsequent April 18, 2016 VA examination due to his incarceration.

VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such, individuals are entitled to the same care and consideration given to their fellow non-incarcerated Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.F.2.d

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

As such, the Veteran should be afforded another chance at a VA psychiatric examination while he is incarcerated.  The VA examination should ascertain the nature and likely etiology of his chronic acquired psychiatric disorders including PTSD.



Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric examination in accordance with the procedures outlined above and found in 38 U.S.C.A. § 5711 (West 2014); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995); M21-1, Part III.iv.3.F.2.d.; VBA Fast Letter 11-22 (Sept. 8, 2011).

The purpose of this VA examination is to ascertain the nature and likely etiology of his acquired psychiatric disorders including PTSD.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination, and that review must be noted on the examination report.  All diagnostic testing deemed necessary should be conducted and the results reported in detail.  All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the below questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The examiner should specifically opine as to:

      a)	Does the Veteran have a current psychiatric
diagnosis?  If PTSD is diagnosed, the examiner should be asked to identify the medical evidence establishing a diagnosis of the condition in accordance with 
      38 C F R § 4.125(a).

b)	For each diagnosed psychiatric condition, the VA examiner should opine whether such disorder is at least likely as not (likelihood greater than 50 percent) related to the Veteran's military service to include any in-service events of assault, including sexual assault.

A full and complete rationale for all opinions expressed is required.

The RO must document all of the steps taken to comply with the M-21-1 manual provisions concerning scheduling examinations of incarcerated Veterans.  M21-1, Part III.iv.3.F.2.d

2.	After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If the claim remains denied, issue a supplemental statement of the case, allowing an appropriate period of time for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

